SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13D (Amendment No. 1) Under the Securities Exchange Act of 1934 CTC MEDIA, INC. (Name of Issuer) Common Stock, par value $0.01 per share (Title of Class of Securities) 12642X 10 6 (CUSIP Number) Andrew J. Nussbaum Wachtell, Lipton, Rosen & Katz 51 West 52 nd Street New York, NY 10019 (212) 403-1000 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) September 7, 2012 (Date of Event which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D, and is filing this schedule because of §§240.13d-1(e), 240.13d-1(f) or 240.13d-1(g), check the following box ¨ . Note : Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits. See § 240.13d-7 for other parties to whom copies are to be sent. (Continued on the following pages) Page 1 of 7 CUSIP No. 12642X 10 6 13D Page 2 of 7 Pages 1 NameS of Reporting PersonS.
